Citation Nr: 1545554	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  10-27 688A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for Agent Orange or herbicide exposure and related disabilities.

2.  Entitlement to service connection for diabetes mellitus, type II.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for chloracne (also claimed as skin rash).

5.  Entitlement to service connection for kidney stones.

6.  Entitlement to service connection for generalized osteoarthritis.

7.  Entitlement to service connection for jaw condition.

8.  Entitlement to service connection for traumatic brain injury.

9.  Entitlement to service connection for headaches.

10.  Entitlement to service connection for fibromyalgia.

11.  Entitlement to service connection for chronic hematuria.

12.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), evaluated as 70 percent disabling, prior to January 1, 2013.

13.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU) prior to February 12, 2012. 


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from July 1970 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Waco, Texas and Wichita, Kansas.

In a March 2012 rating decision, the Waco RO granted service connection for PTSD, assigning a 30 percent evaluation effective July 24, 2006, and a 50 percent evaluation effective August 2, 2011.  The Veteran disagreed with the evaluations assigned.  In a March 2015 rating decision, the Wichita RO assigned an evaluation of 70 percent effective July 24, 2006, and a 100 percent evaluation effective January 2, 3013.  The RO also granted a TDIU for the period from February 18, 2012 to January 2013.  In correspondence received in December 2013, the Veteran's representative argued that a 100 percent evaluation was appropriate, either on a schedular basis or on the basis of a TDIU, starting August 2, 2011.  Moreover, during the June 2015 hearing, he argued that the Veteran was unemployable from the date of his claim.  As such, the issues pertaining to the evaluation of the Veteran's PTSD and entitlement to a TDIU have been characterized above to reflect these arguments.


FINDINGS OF FACT

1.  On June 22, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal is requested with respect to the issues of entitlement to service connection for Agent Orange or herbicide exposure and related disabilities, diabetes mellitus, hypertension, chloracne (also claimed as skin rash), kidney stones, generalized osteoarthritis, a  jaw condition, traumatic brain injury, headaches, fibromyalgia, and chronic hematuria.  

2.  For the period from July 24, 2006 to January 1, 2013, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas due to feelings of uselessness, depression, anxiety, sleep disturbance, hypervigilance, flashbacks, avoidance, re-experiencing of trauma, impaired memory and concentration, panic attacks more than once per week, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, and impaired impulse control.  

3.  For the period from July 24, 2006 to January 1, 2013, the Veteran's thought processes were normal, judgment and insight were intact, he remained oriented spatially, and was able appropriately dressed and groomed.  There were no reports of delusions, hallucinations, being a persistent danger to others, or other symptoms on a par with the level of severity exemplified in these manifestations.  

4.  For the period from July 24, 2006 to January 1, 2013, the Veteran was rendered unemployable due to his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant have been met with respect to the issues of entitlement to service connection for Agent Orange or herbicide exposure and related disabilities, diabetes mellitus, hypertension, chloracne (also claimed as skin rash), kidney stones, generalized osteoarthritis, a  jaw condition, traumatic brain injury, headaches, fibromyalgia, and chronic hematuria.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  For the period from July 24, 2006 to January 1, 2013, the criteria for an initial evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

3.  During the period from July 24, 2006 to January 1, 2013, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, during his hearing before the undersigned, in June 2015, the appellant withdrew the appeal with respect to the issues of entitlement to service connection for Agent Orange or herbicide exposure and related disabilities, diabetes mellitus, hypertension, chloracne (also claimed as skin rash), kidney stones, generalized osteoarthritis, a jaw condition, traumatic brain injury, headaches, fibromyalgia, and chronic hematuria.  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to these issues, and they are dismissed.

Evaluation of PTSD and Effective Date for Assignment of a TDIU

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

An October 2006 letter discussed the evidence necessary to support a claim of entitlement to service connection.  The evidence of record was discussed, and the Veteran was instructed as to the allocation of responsibilities between himself and VA.  He was also advised of the manner in which VA determines disability ratings and effective dates.  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

The Board notes that this is a case in which the Veteran is challenging the initial evaluation assigned following the grant of service connection for PTSD.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.

With respect to VA's duty to assist, service, VA, Social Security Administration (SSA), and private treatment records have been obtained and associated with the record.  VA examinations have been provided to the Veteran.  The Board finds that the examinations were adequate in that they were performed by a neutral, skilled provider who reviewed the record, interviewed the Veteran, and performed appropriate examinations prior to providing his conclusions.  The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Evaluation of PTSD Prior to January 2, 2013

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment. 38 U.S.C.A. § 1155.  A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board observes that in cases where the original rating assigned is appealed, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has considered whether staged ratings are warranted for the period considered.  It has determined that the Veteran's PTSD did not significantly change during this period, and that a uniform rating is for application.  

Under the rating criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015), a 100 percent evaluation is provided for PTSD where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

A 70 percent evaluation is provided where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance or hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  
In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

The Board notes that the use of GAF scores has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  In this case, however, the Veteran's claim is governed by DSM-IV and DSM-IV was in use at the time the medical entries of record were made.  Thus, the GAF scores assigned remain relevant for consideration in this appeal.

Private treatment records of record prior to the appeal period (which begins in July 2006 with the grant of service connection) indicate that the Veteran was hospitalized for seven days in August 1995.  He was admitted through the emergency department complaining of progressively worsening depression and suicidal ideation.  He endorsed sleeplessness, restlessness, and nightmares.  He also indicated that he experienced intrusive thoughts and that he isolated himself.  He stated that he was irritable and angry, and had a negative view of himself and others.  The final diagnosis was chronic severe PTSD.  The provider also noted a diagnosis of bipolar disorder and depression with suicidal ideation.  

Additionally, a June 2004 VA treatment record indicates that the Veteran sought a mental health clearance for the department of transportation because he drove a truck for a living.  He reported that his depression was very low and that he did not have as many mood swings since starting Celexa.  He indicated that he slept well and felt rested on awakening.  The provider noted that the department of transportation form was completed so that the Veteran could go back to driving a truck.

The report of an August 2006 VA mental health consultation notes that the Veteran's symptoms had significantly increased as he had more physical and medical difficulties that had caused him to stop working.  The assessment was PTSD and depression not otherwise specified (NOS).  The provider assigned a GAF score of 50-55.

A February 2007 VA treatment record reflects the Veteran's report of intensified symptoms since June 2006 when he had to quit working due to osteoarthritis, resulting in feelings of uselessness.  He noted having a difficult time with cold weather, constant pain, and rumination about being useless.  Objectively, the Veteran was appropriately dressed with adequate grooming and hygiene.  There was no agitation, and speech was normal.  His mood was depressed, and affect appropriate.  He was oriented with a grossly intact memory.  Insight and judgment were fair and sufficient for self care.  The assessment was depressive disorder and PTSD.  The provider assigned a GAF score of 49.

A May 2007 VA individual mental health treatment record notes the Veteran's report of significant benefit from medication, with manageable PTSD and depressive symptoms.  The provider noted that the Veteran was in considerable pain.  The assessment was PSTD and depression NOS.
A November 2007 VA treatment record indicates that the Veteran related problems with sleep to the anniversary of the death of his wife.  The assessment was PTSD and depression NOS.  A GAF score of 50-55 was assigned.

A July 2008 report from a private counselor indicates that the Veteran had been treated by him since February 2008.  He noted that the Veteran's symptoms included hypervigilance, daytime flashbacks, insomnia, avoidance, and feelings of recurrence of trauma.  He indicated that the symptoms interfered with the Veteran's daily functioning.  He stated that, given the Veteran's response to treatment and his motivation to change, his prognosis was good with continued intervention.  

A May 2009 VA treatment record notes that he Veteran presented as a transfer patient.  He reported that he had been diagnosed with PTSD related to his Vietnam experiences as well as experience as a respiratory therapist.  He related that he had disrespect for management related to a head injury he sustained during service.  On mental status examination, the Veteran was oriented, with an anxious mood and stable affect.  Thought processes were goal directed, and speech was even and unpressured.  There was no evidence of suicidal or homicidal ideation, or of psychotic symptoms such as delusions or hallucinations.  Judgment was intact and  insight was adequate.  The provider noted that the Veteran had depression and anxiety, with some posttraumatic stress features from a combination of traumas.  He assigned a GAF score of 50.

On VA mental health evaluation in June 2009, the Veteran reported that he had suffered from anxiety and mood swings for about 20 years.  On mental status examination, he was oriented and alert.  Speech was relevant, spontaneous, and productive.  His mood was cheerful and affect was appropriate.  There was no thought or perceptual disorder.  Concentration was poor and memory was impaired with respect to recent events.  The diagnoses were PTSD and bipolar disorder.  The provider assigned a GAF score of 55.

On a VA form completed in July 2009, a VA provider indicated that the Veteran had PTSD and bipolar disorder, and indicated by checking the appropriate statements that he was considered totally and permanently disabled due to his mental health diagnosis.  

An August 2011 discharge summary from Pavilion of Northwest Texas Healthcare System indicates that the Veteran was admitted voluntarily for worsening depression, panic attacks, and symptoms of PTSD.  He denied suicidal ideation.  
The final diagnoses were PTSD and severe major depression.

On VA examination in December 2011, the diagnosis was PTSD.  The examiner assigned a GAF score of 45.  He indicated that PTSD resulted in reduced occupational and social impairment with reduced reliability and productivity.  The Veteran reported that since service, he had been unable to hold jobs for long, noting that he would become angry and quit.  The examiner noted that the Veteran's symptoms included depressed mood, anxiety, suspiciousness, panic attacks more than once per week, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, suicidal ideation, and impaired impulse control.  

On VA examination in January 2013, the Veteran was examined by the psychologist who had conducted the December 2011 examination.  The diagnosis was PSTD.  A GAF score of 45 was assigned.  The examiner concluded that PTSD resulted in total occupational and social impairment.  The examiner noted that the Veteran's symptoms included depressed mood; anxiety; suspiciousness; panic attacks more than once per week; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; mild memory loss; impairment of long and short term memory; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships; suicidal ideation; obsessional rituals interfering with routine activities; and impaired impulse control.  He noted the Veteran's report that he rarely left his trailer due to fears of having to be among other people.  The Veteran also reported extreme difficulty going to the grocery store.  He noted that he checked his trailer locks, guns, and fuel more than once daily.  He endorsed suicidal ideation but denied current intent and plan.  

During his June 2015 hearing, the Veteran testified that during the period from July 2006 to January 2013, he experienced depression, feelings of helplessness, and suicidal ideation.  He stated that he became a hermit, and did not want to be bothered.  He noted that he kept to himself and rarely talked to anyone.  He indicated that he had arranged to have his bills paid automatically to avoid speaking with others.  He indicated that he had problems with anger.  He stated that he left his house rarely, and when he had to shop for food, he stocked up.  He related that he had a history of altercations with others during this period.  He also endorsed problems sleeping, noting that he slept about two hours per night.  He indicated that he had no friends during this period, and that he socialized only with his children and grandchildren.  He noted that he last worked full time in 2005, and that his most recent employment was driving a truck.  He denied having performed competitive work from 2006 to 2010, noting that he tried to work as a delivery driver in 2010 but that the job lasted only two months because he had problems with his memory.  He stated that he tried to work part time in 2011 as a truck driver but had an altercation with a coworker and was asked to leave.  

In August 2015, a private psychologist reviewed the Veteran's records, to include VA records dating to 2006.  In his report, this provider noted that the Veteran's records reflected a longstanding history of adjustment difficulties and illustrated moderately severe symptoms of PTSD during the period from July 2006 to February 2012.  He noted that during this period, a GAF Score of 48 was assigned, consistent with severe or marked interference with social and vocational capacities.  He concluded that a GAF score of 45 was appropriate for this period, and indicated that the Veteran's history and overall presentation were consistent with moderate to severe psychopathology.  He opined that during this time, the Veteran was psychologically impaired to an extent that he could not function in a competitive employment environment and that his overall ability to deal with the stresses of work was moderately to markedly impaired.  He indicated that attempts to engage in employment at that point would likely have resulted in an acute deterioration in psychological functioning, with at least some potential for eliciting suicidal ideation or behavior.  He reiterated that during the period from July 2006 to February 2012, the Veteran's level of psychological disturbance resulted in a moderate to marked psychological disability.  

Having carefully reviewed the evidence pertaining to the period from July 24, 2006 to January 1, 2013, the Board has concluded that a schedular evaluation in excess of 70 percent is not warranted.  The Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under-or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  

The Board acknowledges that evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).  

In this case, the Board observes that the Veteran's reported symptoms during the period in question include feelings of uselessness, depression, sleep disturbance, hypervigilance, flashbacks, avoidance, re-experiencing of trauma, impaired memory and concentration, panic attacks more than once per week, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, and impaired impulse control.  In essence, the evidence reflects symptoms during the period in question that are best contemplated by the criteria for a 70 percent evaluation in that the Veteran experienced occupational and social impairment with deficiencies in most areas due to his PTSD symptoms.  

While the Board accepts that the Veteran's PTSD had significant effects on his functioning during this period, the lay and medical evidence of record does not demonstrate both total occupational and social impairment due to the types of symptoms contemplated by the rating criteria.  The evidence does not demonstrate obsessional rituals; intermittently illogical, obscure, or irrelevant speech; spatial disorientation; neglect of personal appearance or hygiene; an inability to establish and maintain effective relationships; or other symptoms on a par with the level of severity exemplified in these manifestations.  

The Veteran remained able to function independently, appropriately, and effectively, despite his psychiatric symptoms, as evidenced by his consistent findings of intact judgment and insight, his coherent and logical speech, and normal cognition.  There was no problem with maintaining personal hygiene.  While he had few to no friends, he did maintain contact and relationships with his children.  There was no gross impairment in thought processes or communication, persistent delusions or hallucinations, or grossly inappropriate behavior during the relevant time period.  There is no evidence that he was a persistent danger to himself or others.  The Board notes that while the Veteran testified in 2015 to having suicidal feelings, the concurrent medical evidence from the relevant time period on appeal (prior to the 100 percent rating in January 2013) contradicts his current memory.  Indeed, the record is consistent in that he denied suicidal feelings to treatment providers during that time.

In summary, the Board finds that from July 2006 to December 2012, the Veteran's overall disability picture reflected deficiencies in most areas, but not total occupational and social impairment due to such symptoms as contemplated by the maximum rating criteria.  As such, the Board concludes that a 70 percent evaluation for the Veteran's PTSD for the entire period on appeal is appropriate.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extraschedular Consideration

The Board has also considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In particular, the Veteran's symptoms, to include depression, anxiety, sleep disturbance, and irritability, are specifically contemplated by the rating criteria.  Consequently, the Board has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.

TDIU prior to February 12, 2012

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2015).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2015).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a)(2015).
The Moore court cited the following language from Timmerman v. Weinberger, 510 F.2d 429 (8th Circuit 1975), in which United States Court of Appeals for the Eighth Circuit addressed unemployability in the Social Security disability context: 

The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.
 
Moore, 1 Vet. App. at 359 (citing Timmerman  at 442).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the Veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2015).

In this case, the Board finds that the criteria for a TDIU have been met.  During the period in question, the Veteran's PTSD was evaluated as 70 percent disabling.  He therefore meets the schedular criteria.

Having carefully considered the evidence of record, the Board has determined that a TDIU is warranted.  In reaching this conclusion, the Board has considered the evidence indicating that the Veteran stopped working due to medical concerns; however, this also appears to have coincided with his report of markedly intensified psychiatric symptoms.  In July 2009, a VA provider stated that the Veteran was totally and permanently disabled as the result of his psychiatric symptoms.  In August 2015, a private psychologist concluded that during the period in question, the Veteran could not function in a competitive employment environment and that his overall ability to manage the stress of work was moderately to markedly impaired.  In sum, when viewed in its entirety, the record supports a finding that the Veteran was precluded from gainful employment due to his service-connected PTSD during the period from July 24, 2006 to February 12, 2012.

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board is of the opinion that this point has been attained.  Because, at the very least, a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown , 5 Vet. App. 413, 421 (1993).  As such, the Board finds that entitlement to a TDIU is warranted for the period from July 24, 2006 to February 12, 2012.


ORDER

The appeal with respect to the issues of entitlement to service connection for Agent Orange or herbicide exposure and related disabilities, diabetes mellitus, hypertension, chloracne (also claimed as skin rash), kidney stones, generalized osteoarthritis, a jaw condition, traumatic brain injury, headaches, fibromyalgia, and chronic hematuria is dismissed.

For the period from July 24, 2006 to January 1, 2013, an initial evaluation in excess of 70 percent for PTSD is denied.

For the period from July 24, 2006 to February 12, 2012, a TDIU is granted, subject to the regulations controlling the payment of monetary benefits.


____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


